DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
[0028] indicates that reservoir cutoff valve 23 is a normally open electromagnetic valve that is opened in a non-energization state.  [0038] states “the current control circuit 62 supplies a relatively small current to the reservoir cutoff valve 23 to open slightly the same, and in the operation execution state, the current control circuit 62 supplies a relatively large current to the reservoir cutoff valve 23 to open the same as usual.  The second current is set to a current (normal valve closing current) at which the reservoir cutoff valve 23 is closed so that the brake fluid is not leaked to the reservoir 171, for example.”  The paragraph seems to indicate that the normally open valve 62 is both open and closed in response to the second current.  The “to open slightly” and “to open the same as usual” appear to be inconsistent with the operation of a normally open electromagnetic valve.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a current control circuit configured to supply a first current to the reservoir cutoff valve when the operation determination circuit determines the brake operation member is in the operation execution state, and the current control circuit configured to supply a second current greater than the first current to the reservoir cutoff valve when the operation determination circuit determines the brake operation member is not in the operation execution state.”  This appears to require a low first current when the brake operation member is operated and the higher second current when the brake operation member is not operated.  This is opposite to what is indicated in the rest of the disclosure.  Note the abstract, [0038], figures 2 and 4.  One of ordinary skill in the art would determine that the language of the claim is faulty and is not Applicant’s invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a current control circuit configured to supply a first current to the reservoir cutoff valve when the operation determination circuit determines the brake operation member is in the operation execution state”.  [0038] indicates that “The first current is set to a value equal to or greater than 0”.  It is not clear if the language of the claim requires a current to be supplied, as the spec suggests a value of zero.  Supplying a current of zero would appear to really be a condition of not supplying a current, meaning a supply of first current is not actually required.  It is not clear what is encompassed by the claim language.
	Claim 1 recites “configured to determine whether the brake operation member is in an operation execution state in which the brake operation member being operated is;” which appears to be incomplete.
	Claims 4 and 9 recite “configured to perform the throttle control that reduce supply current to the simulator cutoff valve as the operation speed predicted by the speed prediction circuit is larger.” It is not clear what is encompassed by “is larger”.  It is not clear if a particular threshold is required for the throttle control, or if the throttle control is modified as the predicted speed becomes larger.
	Claims 5, 10, 13 and 16 all recite “during a predetermined period of time at or after the brake operation member is released”.  It is not clear what is encompassed by “a predetermined period at or after”, particular the “at” alternative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK